DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 12 May 2021. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation "the electromagnetic model" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims that Claim 59 depend on do not introduce an electromagnetic model and therefore there is no antecedent basis for this limitation. 

Allowable Subject Matter
Claims 48-58, 62 and 63 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 48, the prior art of record does not disclose nor suggest it be an obvious modification wherein a portion of said transceivers is configured to generate s-polarized radiation and another portion of the transceivers is configured to generate p-polarized radiation, and a processor configured to implement: a controller configured to activate the transceivers so as to irradiate at least a portion of the object with p-polarized radiation and with s-polarized radiation, wherein each of said transceivers detects s- and p-polarized radiation reflected from the object in response to irradiation of the object by radiation generated by at least another transceiver and generates reflection detection signals, an analyzer configured to analyze said reflection detection signals to compute a plurality of pair-wise reflectivity coefficients for the s- and p-polarized illuminating radiation and utilizing said reflectivity coefficients to compute complex permittivity of one or more dielectric layers of the object, wherein each of the reflectivity coefficients is associated with a pair of transceivers.
Claims 49-58, 62 and 63 are dependent on Claim 48 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 59-61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2012/0248313 and 2015/0287235 are considered to be relevant examples of the state of art, however, these references are not capable of rejecting the claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646